Opinion by
Mr. Chief Justice Bell,
Stella Ralko, daughter of testatrix, claims she is entitled to a deposit account which her mother owned and possessed in her own name and later changed into the joint names of herself and claimant, with right of survivorship. Thereupon claimant signed the signature card, but testatrix never did. Claimant produced only one competent witness to this transaction — J. Trent Milliken, a teller in the bank. Milliken could not remember any more conversation or direction than that testatrix instructed him to add Stella’s name to her account.
The proceedings in the lower Courts, viz., the Court of Equity and the Orphans’ Court, were so extraordinary and in some respects so irregular that it would *268merely cumber and confuse the case to recite them. It will suffice to say that claimant failed to prove by evidence which was clear, direct, precise and convincing, a gift to her of the deposit account. Petro v. Secary Estate, 403 Pa. 540, 170 A. 2d 325; Sivak Estate, 409 Pa. 261, 185 A. 2d 261, and cases cited therein.
Decree affirmed; each party to pay own costs.